DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2020.
Applicant's election with traverse of restriction between species I and IV in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that groups I and IV are combinable as a single embodiment or device.  The arguments are found to be sufficient and the groups I and IV are rejoined into a single species and elected by the applicant.   Applicant states that if said groups I and IV are joined, the election would then be without further traverse.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McWilliams (US 3,921,320).
Regarding claim 1, McWilliams (hereafter “D1”) discloses a hanging system for storage and display of artwork (abstract) comprising:
a frame assembly (frame 76 having frame members 136/137/138/140/200, plates 142, rollers 66), said frame assembly surrounding and retaining a center panel (56), said center panel being perforated (having slots 60), having a first side surface and a second side surface (figure 3), said perforations extending through said first side surface to said second side surface (between channel members 130 – figure 3), each said perforation sized and shaped to accept passage of a first portion of a hook member (slots 60 received screws 154 connected to plates 155/152 – col. 6, lines 45-60), each said hook member constructed and arranged to cooperate with a hanging support member (painting frame 64 has opening 153 receiving 152) on a painting to cause said painting to be supported generally parallel and adjacent to one of said first or said second side surfaces (figure 3),
a top portion of said frame assembly including a roller assembly (at rail 160, rollers 66; can include upper rollers 214 section) having a plurality of rollers (66), said rollers positioned on opposite sides of said frame to prevent sway of said frame assembly (figure 4 shows rollers 66 arranged above and at opposite left/right ends of frame and rollers 214 on opposite sides as in 
Regarding claim 2, D1 discloses a plurality of said hanging systems (figure 1) for storage of artwork arranged in a side by side parallel arrangement.
Regarding claim 3, D1 discloses wherein said frame assembly is substantially rectangular in shape, said frame having a top member, a bottom member and a pair of side members (frame members 136/137/138/140/200 – figure 4).
Regarding claim 4, D1 discloses wherein a top surface (surface of members of rail 160 interacting with rollers 66 can be considered a top of the rail 160 as it is the surface facing outward for use and top of 168) of said rail members includes a contour for causing said plurality of rollers to be centered on said rail members (figure 3).
Regarding claim 5, D1 discloses wherein said pair of rail members (160/168) each include an inverted V-shaped top surface (as taken the top of 160 to face downward to functional direction), said plurality of rollers (66) including a pair of top rollers positioned at opposite ends of said frame assembly, each of said pair of top rollers including a V-shaped outer diameter for cooperation with said rail members (figure 3).
Regarding claim 6, D1 discloses wherein each said roller assembly includes a pair of lower rollers (taking 66 as lower rollers and 214 as upper), each of said pair of lower rollers 
Regarding claim 7, D1 discloses wherein a distal end of each said rail member (86/88 as in frame of figure 4) includes a stop member (closed side 90) to prevent said panel assembly from movement past said distal end of said rail members (col. 4, lines 15-22).
Regarding claim 8, D1 discloses wherein said stop member (at 190) includes a spring member (spring steel element 180) to provide a cushion to the frame assembly when contacting said stop member (when 190 is in the state to engage with securing device 100 element 180 acts as a spring cushion grabbing the member 190 – figure 6; col. 7, lines 34-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McWilliams (US 3,921,320) in view of Catlett (US 3,468,593).
Regarding claims 9-11, D1 does not disclose a motor to power a top roller.  Catlett (hereafter “D2”) teaches a panel display device comprising a roller (16) which is driven by a motor (19) and controlled by a remote control (22) for changing positions of display panels (col. 
Regarding claim 12, D1 as modified discloses a lock member (cross bars 250) for engaging a fixed member (brackets 252) to prevent movement of said panel assembly (col. 8, lines 36-44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK D HAWN/Primary Examiner, Art Unit 3631